
	

114 HR 4029 IH: Pension Accountability Act 
U.S. House of Representatives
2015-11-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 4029
		IN THE HOUSE OF REPRESENTATIVES
		
			November 17, 2015
			Mr. Joyce (for himself and Mr. Ryan of Ohio) introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Employee Retirement Income Security Act of 1974 and the Internal Revenue Code of 1986
			 with respect to participant votes on the suspension of benefits under
			 multiemployer plans in critical and declining status.
	
	
 1.Short titleThis Act may be cited as the Pension Accountability Act . 2.Benefit suspensions for multiemployer plans in critical and declining status (a)ERISA amendmentsSection 305(e)(9)(H) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1085(e)(9)(H)) is amended—
 (1)in clause (ii)— (A)by striking Except as provided in clause (v), the and inserting The; and
 (B)by striking a majority of all participants and beneficiaries of the plan and inserting , of the participants and beneficiaries of the plan who cast a vote, a majority; (2)by striking clause (v);
 (3)by redesignating clause (vi) as clause (v); and (4)in clause (v), as so redesignated—
 (A)by striking (or following a determination under clause (v) that the plan is a systemically important plan); and (B)by striking (or, in the case of a suspension that goes into effect under clause (v), at a time sufficient to allow the implementation of the suspension prior to the end of the 90-day period described in clause (v)(I)).
 (b)IRC amendmentsSection 432(e)(9)(H) of the Internal Revenue Code of 1986 is amended— (1)in clause (ii)—
 (A)by striking Except as provided in clause (v), the and inserting The; and (B)by striking a majority of all participants and beneficiaries of the plan and inserting , of the participants and beneficiaries of the plan who cast a vote, a majority;
 (2)by striking clause (v); (3)by redesignating clause (vi) as clause (v); and
 (4)in clause (v), as so redesignated— (A)by striking (or following a determination under clause (v) that the plan is a systemically important plan); and
 (B)by striking (or, in the case of a suspension that goes into effect under clause (v), at a time sufficient to allow the implementation of the suspension prior to the end of the 90-day period described in clause (v)(I)).
 (c)Effective dateThe amendments made by subsections (a) and (b) shall apply to any vote on the suspension of benefits under section 305(e)(9)(H) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1085(e)(9)(H)) and section 432(e)(9)(H) of the Internal Revenue Code of 1986 that occurs after the date of enactment of this Act.
			
